DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, which read on claims 1-7 and 9-11, in the reply filed on January 19, 2022, is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Drawings
Drawings filed 3/29/2022 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9441453 (“Lymberopoulos”) in view of US2008/01560077 (“Flanders”).
Regarding claim 1, Lymberopoulos discloses (see fig. 14) an overpressure protection apparatus for use in well stimulation systems, comprising: 
a skid (“a vehicle”; see specification col. 23, line 11-13); 
a valve (120); 
an actuator (at least partially defined by 260), wherein the actuator is linked to the valve, wherein the valve and the actuator are configured to fail open (see specification col. 23, lines 29-36); 
a pressure sensor (280); 
a controller (222) coupled to the pressure sensor and to the actuator, wherein the controller is programmed to energize the actuator in response to pressure measurements by the pressure sensor; 
a collection tank (“fluid supply” 810 from “a vehicle comprising a storage tank for storing fluid”; see specification col. 23, lines 11-13) mounted on the skid; 
a first flowline (812) coupled to the valve and to the collection tank; and 
a junction (“manifold” 830; see fig. 14) coupled to the valve, wherein the junction is adapted for being further coupled to at least one second flowline (831).  
Lymberopoulos does not disclose the valve being mounted on the skid.
Flanders teaches a valve (11 and/or 13) mounted on the skid (see paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lymberopoulos by mounting the valve on the skid, or vehicle, as taught by Flanders, so as to allow better portability.
Regarding claim 5, Lymberopoulos discloses the collection tank includes a degasser or a vent (valve 120 vents line 812 into tank 810).  
Regarding claim 6, Lymberopoulos discloses the valve (120) is a gate valve (having gate 116), wherein the actuator (at least partially defined by 260) is a hydraulic actuator (hydraulic fluid from reservoir 250 is diverted by valve 260 to control valve 120).
Regarding claim 7, Lymberopoulos discloses the junction (“manifold” 830; see fig. 14) is further adapted for being coupled to a third flowline (832).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos in view of Flanders, as applied to claim 1 above, and further in view of US10174584 (“Kajaria”).
Regarding claim 4, the combination of Lymberopoulos and Flanders discloses the first flowline (Lymberopoulos, 812) being terminated by at the collection tank (Lymberopoulos, 810).
The combination of Lymberopoulos and Flanders does not disclose a diffuser at the termination of the first flow line.
Kajaria teaches (see fig. 2) a first flowline (21) which terminated by a diffuser (46) and further connected to a collection tank (44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lymberopoulos and Flanders by configuring the first flow line to terminate with a diffuser, as taught by Kajaria, to reduce the pressure of the fluid entering the collection tank.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered.
With regards to the prior drawing objections, in light of Applicant’s amended drawings filed 3/29/2022 and arguments filed therewith, the drawing objection(s) is/are now withdrawn.
With regards to the 35 USC 112(b) rejection of claim 2, in light of Applicant’s current amendments, this rejection is now withdrawn.
With regards to the prior art rejection of claim 1, Applicant’s amendment(s) has/have overcome the previous prior art rejection; however, the amended claims have motivated a new rejection over Lymberopoulos in view of Flanders, see Office action above.
With regards to the previously indicated allowable claim 6, in light of Lymberopoulos in view of Flanders, see Office action above, the allowability of claim 6 has now been retracted.  Since this subject matter of this claim was previously presented, prior to the Office action mailed 2/18/2022, this current office action is made non-final.
Allowable Subject Matter
Claim(s) 2, 3, 9-11 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art does not disclose or render obvious the overpressure protection apparatus, wherein the first flowline is essentially straight to limit an impingement force on an interior of the first flowline of a jet of high-pressure fluid released in cases of overpressure, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 3, the closest prior art does not disclose or render obvious the overpressure protection apparatus wherein the hydraulic cylinder, the port, and the spring are designed to stroke the link by a distance essentially equal to the diameter of the valve bore, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claims 9-11, the closest prior art does not disclose or render obvious the overpressure protection apparatus each of the plurality of fail-open valves is coupled to the junction and to the collection tank; and wherein the controller is programmed to pressurize any of the plurality of hydraulic actuators in response to pressure measurements performed by the pressure sensor, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 22, the closest prior art does not disclose or render obvious the overpressure protection apparatus, further comprising cladding on the skid or collection tank to increase mass in an amount sufficient to restrain movement of the skid during overpressure events, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753